Citation Nr: 9924244	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hallux valgus, 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this case to the RO 
for additional development in June 1998.  Subsequently, 
having attempted to comply with the instructions on remand, 
the RO returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's hallux valgus, left foot, is manifested by 
a surgical resection of the metatarsal head, with 
asymptomatic scars and good residual alignment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hallux valgus, left foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5280 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the veteran was originally granted 
service connection for hallux valgus, left foot, in April 
1967, and assigned a 10 percent evaluation effective from 
February 1967.  Subsequent rating decisions have confirmed 
and continued this evaluation.  The veteran's left foot 
hallux valgus has been awarded a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1998).  Under the rating schedule, unilateral hallux 
valgus is rated at 10 percent when it is characterized as 
operated with resection of metatarsal head or as severe, if 
equivalent to amputation of great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1998).

VA outpatient records from 1996 indicate that the veteran was 
followed in the podiatry clinic.  In December 1996, the 
veteran complained of bilateral foot pain.  Objectively, no 
infections, hyperkeratotic lesions, varicosities, or other 
deformities were noted.  He was assessed with onchocryptosis 
and pes planus and it was noted that he was a diabetic.

The veteran was afforded a VA examination in June 1997.  
Relevant medical history described the veteran as a Type II 
noninsulin-dependent diabetic and reflected a surgical 
history of hallux valgus of both great toes with 
bunionectomies and hammertoe repair of both second toes.  The 
veteran reported increasing pain of the plantar surfaces of 
his feet, right greater than left.  Though intermittent, the 
pain markedly diminished his ability to walk.  Upon 
examination, the veteran could stand erect without 
difficulty, but he lost stability when standing on his toes, 
with increasing pain of the right foot.  He also required 
support when standing on his heels.

As to the left foot, the surgical scars were well healed.  
Vascular examination showed palpable brachial and femoral 
pulses, with no femoral bruits.  The pulses were nonpalpable 
and there was diminished microvascular refilling.  The 
Doppler evaluation showed near-normal arterial circulation of 
the foot.  Deep, nontender calluses were present on the 
plantar surface of the foot.  The calluses were not painful 
to palpation.  The x-ray report showed status post repair of 
bilateral bunion with good residual alignment and prosthesis 
implantation at the metatarsophalangeal joint.  There was 
diffuse osteoarthritis throughout both feet.  
The veteran was assessed with diabetic-related intimal layer 
peripheral arterial calcification, microvascular 
arterial/capillary insufficiency, history of hallux valgus 
and hammertoe repair with asymptomatic scars, and 
osteoarthritis.

The veteran appeared at a hearing before the RO in September 
1997.  The veteran's representative contended that the 
osteoarthritis and other symptoms of the veteran's left foot 
were residuals of his service-connected hallux valgus.  The 
veteran testified that he experienced pain when driving and 
walking and that he had to rest in order to alleviate the 
pain.  The pain also caused imbalance and required him to 
shift his weight.  However, the right foot caused more 
problems than the left due to the hammertoe.  He had to have 
calluses shaven from his left foot periodically and he wore 
corrective shoes.  He described the toes of his left foot as 
being in a claw position and his great toe as being shorter 
due to having the bones removed.  He also had diabetes which 
caused poor circulation of his feet.

The Board observes that this case was remanded for a 
comprehensive podiatry examination to determine the nature 
and extent of the veteran's service-connected left foot 
disability.  However, the veteran did not attend the 
scheduled examination and has not otherwise indicated that he 
desires to submit further evidence.  Therefore, the Board 
will proceed and render a decision based upon the evidence of 
record.

In summary, the Board finds that the evidence supports no 
more than a schedular rating of 10 percent for the veteran's 
hallux valgus of the left foot.  Taking into consideration 
the provisions of 38 C.F.R. §§ 4.7, 4.10, and 4.40 (1998), as 
well as complaints of pain, the Board finds that the 
veteran's left foot disability is not productive of the 
impairment necessary for a higher evaluation.  In particular, 
the veteran's service-connected left foot disability has not 
been shown to be productive of flatfoot, clawfoot, malunion 
of the metatarsal or tarsal bones, or a moderately severe 
foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5278, 5283, 5284 (1998).

The Board recognizes that the veteran has been diagnosed with 
osteoarthritis and vascular symptomatology of the left foot.  
However, no medical evidence has related these findings to 
the veteran's service-connected hallux valgus.  On the 
contrary, the veteran's residuals of hallux valgus have been 
described as asymptomatic and his left foot dysfunction has 
been related partially to his diabetes.  Therefore, the 
record does not show the increased severity necessary for the 
next higher evaluation and the veteran's claim must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
left foot disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hallux valgus, left 
foot, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

